

115 HR 212 IH: EFFECT Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 212IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Indian Self-Determination and Education Assistance Act to provide a process for
			 expediting congressional review of an Indian tribe’s funding agreement at
			 the Indian tribe’s request, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expediting Funding For Efficient Contracting Tribes Act or the EFFECT Act. 2.Expedited review of Indian tribe funding agreementsSection 403 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458cc) is amended—
 (1)by redesignating subsections (g) through (l) as subsections (h) through (m), respectively; (2)by inserting after subsection (f) the following:
				
					(g)Expedited review
 (1)An Indian tribe that is party to a proposed funding agreement may submit a written request for expedited review of the agreement to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives.
 (2)Notwithstanding subsection (f), upon receipt of a written notice, sent by the chairman and ranking minority member of such committee of the Senate and the chair and ranking minority member of such committee of the House of Representatives, that indicates such Members’ assent to an Indian tribe’s request under paragraph (1), the Secretary shall—
 (A)deem part or all of the 90-day review period under subsection (f) waived, if so specified in the notice; and
 (B)set or amend the effective date of the proposed agreement, if so specified in the notice. ; and (3)in subsection (f), by striking Native American Affairs and inserting Indian, Insular and Alaska Native Affairs.
			